—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating a prison disciplinary rule prohibiting demonstration. Contrary to petitioner’s contention, the misbehavior report as well as the testimony of its author, to whom petitioner admitted making such statements encouraging a demonstration, provide substantial evidence of petitioner’s guilt (see, Matter of Johnson v Selsky, 271 AD2d 770). Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Peters, Graffeo, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.